Citation Nr: 0117698	
Decision Date: 07/03/01    Archive Date: 07/05/01	

DOCKET NO.  00-20 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of infectious hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran had active military service from August 1965 to 
May 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), which denied the veteran entitlement to 
an increased (compensable) evaluation for his 
service-connected residuals of infectious hepatitis.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  Residuals of infectious hepatitis are healed and 
nonsymptomatic.  


CONCLUSION OF LAW

The compensable rating for residuals of infectious hepatitis 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 and Part 4, Diagnostic Code 7345 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that in March 1968 
the veteran was admitted to a field hospital with symptoms of 
discoloration in his urine and loss of eating habits.  He was 
assessed as suffering from hepatitis.  Exclusive of a May 
1968 report of urinalysis which was interpreted as negative, 
service medical records are otherwise essentially negative 
for further reference to evaluation and/or treatment for this 
disorder.  On the veteran's medical examination for service 
separation in May 1968, a clinical evaluation of the veteran 
found no abnormalities and it was noted that he had just 
recovered from infectious hepatitis.  

On the veteran's initial VA examination in July 1968, the 
veteran reported a history of infectious hepatitis requiring 
hospitalization in service for approximately two months in 
the Spring of 1968.  It was reported that he suffered 
jaundice icterus with nausea and vomiting with epigastric 
pains.  His symptoms reportedly improved with clearing of 
jaundice in April 1968.  Following clinical examination and 
relevant laboratory tests, which were essentially normal, 
residuals of infectious hepatitis was diagnosed.  

Service connection for residuals of infectious hepatitis was 
established by an RO rating decision dated in September 1968.  
This disorder was rated 10 percent disabling under Diagnostic 
Code 7345 of VA's Schedule for Rating Disabilities (rating 
schedule).  

In July 1969, the veteran was admitted to the Latrobe Area 
Hospital with findings suggestive of acute hepatitis.  His 
laboratory studies were not greatly abnormal.  While in the 
hospital, his stools and urine became normal.  He was 
discharged in an improved condition four days after his 
admission.  Subclinical hepatitis was the diagnosis at 
discharge.  

On VA examination in October 1973, the veteran was found to 
have no organomegaly.  There was no physical evidence of 
chronic liver disease.  History of hepatitis in service was 
diagnosed.  

An RO rating decision in November 1973 reduced the disability 
evaluation for the veteran's service-connected infectious 
hepatitis residuals from 10 percent to noncompensably 
disabling.  

Submitted by the veteran in connection with his current claim 
is a copy of an article printed by the Stars and Stripes 
Newspaper dated in May 1999 entitled "Briefing Underscores 
Emergency Hepatitis C Virus Threat to Veterans."  This 
article discusses a briefing given to congressional staffers 
on the impact of the hepatitis C virus on United States 
military veterans and a need to ensure any needed VA 
treatment.  

On a VA examination in January 2000, the veteran related a 
history of hepatitis in service.  It was recorded that, as 
far as current objective complaints, the veteran actually has 
very few symptoms.  He reported occasional abdominal pain in 
the right upper quadrant but no icterus or dark urine.  He 
denied vomiting, hematemesis or melena.  Liver function tests 
were reported to be normal except for GGT.  The examiner 
thought this elevation was due to the veteran's history of 
alcohol abuse.  The veteran said he was under no treatment 
for hepatitis and denied episodes of colic, abdominal pain, 
distention, nausea, vomiting, fatigue, weakness, or anxiety.  
The veteran said he had few current symptoms of liver 
disease, if any.  Physical examination was essentially normal 
with bowel sounds present, no hepatosplenomegaly, tenderness 
to deep palpation of the abdomen and no masses.  There were 
no symptoms of ascites, steatorrhea, malabsorption or 
malnutrition.  There were no hematemesis or melena.  Liver 
size was normal.  Laboratory test disclosed that the 
hepatitis A antibody was negative.  Hepatitis B screening 
antigen was negative.  Hepatitis B screening antibody was 
positive, and hepatitis C was negative.  It was the 
diagnostic impression that the veteran apparently had 
hepatitis B in Vietnam but does not have it at present and is 
not a carrier.  

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law rewrites the 
38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under Title 39 of 
the United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of the VCAA, the claimant was 
provided a VA rating examination in connection with his 
current claim.  The RO has collected all identified medical 
records.  The veteran was provided notice of the applicable 
laws and regulations.  There is no indication in the record 
that there is any additional evidence that has not been 
associated with the claims file.  The Board finds the veteran 
is not prejudiced by the appellate review at this time 
without initial RO adjudication after enactment of the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In essence, VA 
has satisfied its duty to notify and assist the veteran in 
this case.  Further development and further expending of VA 
resources, is not warranted as the circumstances of this case 
indicate that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represents as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  Regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2.  
However, where entitlement to compensation has already been 
established, an increase in the disability rating is at 
issue, it is the present level of disability, which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A 10 percent rating is warranted for infectious hepatitis 
where there is demonstrable liver damage with mild 
gastrointestinal disturbance.  A noncompensable rating is 
warranted, if infectious hepatitis is healed, nonsymptomatic.  
38 C.F.R. Part 4, Diagnostic Code 7345.  

The veteran essentially contends that his infectious 
hepatitis is more disabling than currently evaluated and thus 
warrants increased compensation.  A review of the record 
discloses that he developed acute hepatitis during service.  
He indicated on VA examination in July 1968 that he 
experienced jaundice, although this was not recorded in his 
service medical records.  In any event, his symptoms resolved 
prior to his service discharge.  

The veteran had an apparent recurrence of hepatitis symptoms 
in 1969 following service.  However, since then, there has 
been no further record of documented recurrences of active 
symptoms of hepatitis for over 30 years.  There are currently 
no clinical findings or screening tests demonstrating any 
active hepatitis manifestations.  

The veteran has drawn the Board's attention to an article 
discussing concerns about the number of hepatitis C cases in 
the United States and the delayed onset of associated 
symptoms.  VA examination in January 2000 demonstrates that 
the veteran does not have hepatitis C presently, and that he 
suffered from hepatitis B in service.  In any event, in order 
to be entitled to a 10 percent evaluation for the veteran's 
service-connected liver disorder, there must be objective 
evidence of at least demonstrable liver damage with mild 
gastrointestinal disturbance due to residuals of hepatitis.  
This has not been demonstrated and, thus, an increased 
(compensable) evaluation for this disorder is not warranted.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.  The preponderance of the 
evidence is against the claim.







ORDER

An increased (compensable) evaluation for residuals of 
infectious hepatitis is denied.  




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

